FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                       December 10, 2020
                        _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 20-2142
                                                 (D.C. No. 2:20-MJ-01439-SMV-1)
 JESUS MANUEL MENDEZ,                                        (D. N.M.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, BACHARACH, and EID, Circuit Judges.
                  _________________________________

      Jesus Manuel Mendez appeals from the district court’s revocation of his

pretrial release under 18 U.S.C. § 3148(b) for witness tampering. Mendez asks us to

disregard his witness tampering because the government placed him in a halfway

house with the witness and nobody read to him in Spanish his conditions of release

that barred contact with potential witnesses. But he went into the witness’s room to




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
discuss his case and does not argue that he cannot read English. Exercising

jurisdiction under 18 U.S.C. § 3145(c) and 28 U.S.C. § 1291, we affirm.

                                   I.   Background

      The government charged Mendez with transporting illegal aliens in violation

of 8 U.S.C. § 1324(a)(1)(A)(ii). Authorities placed Mendez in a cell for three days

with one of the illegal aliens Mendez allegedly transported, F.S.P.-P. The

government presented evidence that during this time, “Mendez [told F.S.P.-P.] over

and over, ‘You know what, don’t press charges on me. You press charges on me,

they’re going to detain you here for—for a few months. But if you don’t, they’ll

release you right away, and I can make arrangements with my people so we can—we

can smuggle back into the U.S.’” Aplt. App. at 27.

      The district court later granted Mendez release to a halfway house pending

trial. Mendez’s conditions of release included the following: “Defendant must not

violate federal, state, or local law while on release,” and must “[a]void all contact,

directly or indirectly, with any person who is or may be a victim or witness in the

investigation or prosecution, including co-defendants.” Aplee. Supp. App. Vol. I

at 6. Mendez signed a form written in English indicating that he had read these

conditions of release.

      The government placed Mendez and F.S.P.-P. in the same halfway house. At a

hearing on the government’s revocation motion, the government presented evidence

that Mendez arranged for another resident of the halfway house, Brian Anderson, to

approach F.S.P.-P. while F.S.P.-P. was in his room. When F.S.P.-P. refused

                                            2
Anderson’s request for F.S.P.-P. to follow him to the kitchen, Anderson said

something along the lines of “‘You know what, you’ll follow me, you know, the good

way or the bad way.’” Aplt. App. at 26. And the government presented evidence

that Mendez went into F.S.P.-P.’s room at the halfway house about five minutes later

and said something along the lines of “‘You know what, don’t press charges on me. I

have family. I’m on probation. Don’t press charges.’” Id.

       Mendez testified through an interpreter that his conditions of release were “not

read to [him] in Spanish” and that he “was told that [he] needed to sign [a form

indicating he had read the conditions of release] in order to be released on bail.” Id.

at 49. He “was so excited to be released again that [he] signed very, very quickly,

hastily.” Id. He did not testify that he cannot read English or explicitly testify that

he did not read the conditions of release.

       The district court found “[b]y clear and convincing evidence . . . Mendez

violated his conditions of release by having both direct and indirect contact with

F.S.P.-P., a material witness in his case; and [Mendez] is unlikely to abide by any

condition or combination of conditions of release.” Id. at 12.

                                    II. Discussion

       This court “appl[ies] de novo review to mixed questions of law and fact

concerning the detention or release decision, but . . . accept[s] the district court’s

findings of historical fact which support that decision unless they are clearly

erroneous.” United States v. Cisneros, 328 F.3d 610, 613 (10th Cir. 2003).



                                             3
      Following a hearing, the district court “shall enter an order of revocation and

detention” if the court makes the required findings. 18 U.S.C. § 3148(b). First, the

court must find either (1) “probable cause to believe that the person has committed a

Federal, State, or local crime while on release,” or (2) “clear and convincing evidence

that the person has violated any other condition of release.” Id. § 3148(b)(1)(A)–(B).

In addition, the court must find either (1) “there is no condition or combination of

conditions of release that will assure that the person will not flee or pose a danger to

the safety of any other person or the community,” or (2) “the person is unlikely to

abide by any condition or combination of conditions of release.”

Id. § 3148(b)(2)(A)–(B).

      Mendez does not challenge the district court’s finding that he “is unlikely to

abide by any condition or combination of conditions of release.” Aplt. App. at 12.

Nor does he dispute the district court’s finding that he violated the conditions of his

release via his direct and indirect contact with F.S.P.-P. But he makes two arguments

as to why this violation should have been excused.

      First, Mendez argues that because the marshals placed him in the same

halfway house with F.S.P.-P., he could not avoid incidental contact with F.S.P.-P.

This argument lacks heft because the contact in question was not incidental but was

instead intentional. Mendez went into F.S.P.-P.’s room in an effort to persuade

F.S.P.-P. to refrain from testifying.

      Second, Mendez argues that the government’s failure to explain his conditions

of release to him in Spanish amounted to a due process violation. But they were

                                            4
given to him in writing (in English) and Mendez does not argue that he cannot read

English, let alone cite any evidence establishing this fact. Indeed, Mendez testified

that he did not appreciate the content of the form he signed acknowledging his

conditions of release because he signed it “hastily” out of his excitement to be

released. He did not testify that he could not have understood it if he had taken the

time to read it. And the fact that Mendez testified in Spanish through an interpreter

does not compel the conclusion that he cannot read or speak English. After all,

Mendez testified at both the revocation hearing before the magistrate judge and the

appellate hearing before the district court and never testified that he had been unable

to understand English. Cf. United States v. Hasan, 609 F.3d 1121, 1129 (10th Cir.

2010) (remanding for further consideration of whether the defendant was entitled to

an interpreter even though the defendant “used English in some circumstances—

perhaps even most circumstances”). The evidence does not support Mendez’s

alleged due process violation.

                                  III. Conclusion

      We affirm the district court’s revocation of Mendez’s release. We also grant

the government’s unopposed motion to seal Volume II of its supplemental appendix,

which contains Mendez’s pretrial services report.


                                            Entered for the Court
                                            Per Curiam




                                           5